Citation Nr: 0029565	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1918 to May 
1919, and from June 1942 to May 1943.  He died in January 
1960, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 1998 and December 1998.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection in 
effect for duodenal ulcer disease and a gunshot wound scar of 
the neck.  

2.  The veteran experienced a qualifying full body exposure 
to vesicant agents during his World War I military service.

3.  The veteran was diagnosed with lung cancer during his 
lifetime, a disorder recognized by VA as being etiologically 
related to qualifying full body mustard gas exposure.

4.  According to the death certificate, the veteran died in 
January 1960, at the age of 62, of bronchopneumonia and 
hypertensive cardiovascular disease.

5.  Diminished lung capacity due to service contributed to 
cause the veteran's death.  




CONCLUSION OF LAW

A disability incurred in active wartime service contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310 (West 1991); 38 C.F.R. §§ 3.312, 3.316 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective October 30, 2000, 38 U.S.C.A. § 5107 was amended; 
the revised statute eliminates the requirement that the 
veteran submit a well-grounded claim, and expands the duty to 
assist to all claims unless there is no reasonable 
possibility that such assistance will aid in the 
establishment of entitlement.  The revised version of the 
statute retains the benefit of the doubt doctrine.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611, Pub. L. No. 106-
398 (October 30, 2000) (to be codified at 38 U.S.C.A. §  
5107).  Although the RO determined that the appellant's 
appeal was not well-grounded, because both the appellant's 
contentions and the substance of the RO's discussion focused 
on the merits of the claim, the appellant will be prejudiced 
by our deciding the case at this time on the merits.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Moreover, the 
relevant facts have been properly developed, and the 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  See Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

According to the death certificate, the veteran died in 
January 1960, at the age of 62 years, due to bronchopneumonia 
and hypertensive cardiovascular disease.  At the time of his 
death, according to a copy of an August 1944 letter from the 
RO submitted by the appellant, service connection in effect 
for duodenal ulcer disease and a gunshot wound scar of the 
neck.  To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records are unavailable, and, 
in such cases, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions.  Cuevas 
v. Principi, 3 Vet.App.  542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  The VA has attempted to 
obtain relevant records from all possible sources, and 
satisfied this heightened duty to assist.  

The veteran's discharge certificate pertaining to his first 
period of service, from February 1918 to May 1919 reflected 
that he was involved in offensive engagements in the Oise-
Aisne and Meuse-Argonne, and in defensive  sectors of 
Baccarat, Vesle and Foret-d'Argonne, and that he was 
"gassed" in August 1918, and wounded a few days later.  
According to a certificate of injury, his wound consisted of 
a shrapnel wound to the back of the neck.  He was awarded the 
Purple Heart.  

The VA obtained hospital information compiled by the Army 
Surgeon General's Office (SGO), which showed that the veteran 
was hospitalized for duodenal or jejunal ulcer from December 
1942 to May 1943.  He was discharged from service due to this 
disability.

Medical records from the veteran's employer dated from June 
1945 to September 1946 show that the veteran reported having 
sustained a bayonet wound to the left side and a shrapnel 
wound to the back of his head in 1918, and an ulcer in 1943.  

Records of a VA hospitalized from January to March, 1958, 
show that the veteran was treated for duodenal ulcer and 
hypertensive cardiovascular disease, with symptoms and signs 
of dyspnea, palpitation, elevated blood pressure, dizziness 
and headaches.  He had no abnormalities of mechanism.  He had 
narrowing of the coronary orifices and cardiac hypertrophy.  
In addition, he was noted to be status postoperative 
pneumonectomy on the right for squamous cell carcinoma of the 
right lung.  There was an absence of lung markings on the 
right together with the absence of the 6th right rib 
posteriority on X-rays.  The findings were noted to be "that 
of a pneumonectomy on the right which is now healed and which 
shoed [sic] pleural thickening.  The compensatory changes 
were noted in the left lung fields."  

In January 1960, the veteran was again hospitalized.  
Historically, it was noted that the veteran had previously 
had a right-sided stroke and three years ago, had undergone a 
right pneumonectomy for squamous cell carcinoma of the lung.  
Examination on admission disclosed probable pneumonia and 
perhaps cardiac decompensation.  The remaining pulmonary 
tissue was filled with loud bubbling rhonchi.  The veteran 
expired during this hospitalization.  

In October 1998, a letter was received from D. Allen, M.D., 
who wrote that he had reviewed the records of the veteran, at 
the request of his daughter.  He had also spoken with his 
daughter.  He wrote that from his review of the records he 
supported his family's claim that the death was service-
related.  The veteran suffered from multiple shrapnel wounds, 
received a bayonet wound to the left side, and was gassed.  
As a result, he had poor lung capacity and frequent bouts of 
pneumonia, and he died from broncho-pneumonia.  He opined 
that although the death certificate also states that he died 
from hypertensive disease, that was not "appropriate."  He 
stated that hypertension can lead to cardiac diseases and 
stroke but in this case his primary cause of death was 
broncho-pneumonia.  He further pointed out that the symptoms 
noted of hypertensive disease, to include sinus tachycardia, 
dyspnea, orthopnea, and marked elevation of the blood 
pressure are were symptoms that would be expected in a 
patient with broncho-pneumonia.

In evaluating the evidence, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In addition, if the evidence supports the claim or 
is in relative equipoise, the claimant prevails; only if a 
fair preponderance of the evidence is against the claim is 
the claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

In this case, the only medical evidence which specifically 
addresses a connection to service is Dr. Allen's medical 
opinion that the veteran's poor lung capacity resulting from 
the wounds and gassing he had suffered in service resulted in 
the bronchopneumonia that caused his death.  There is no 
medical evidence directly refuting this conclusion.

Dr. Allen referred to the veteran's having been gassed in 
service as a contributing factor to his reduced lung 
capacity, and it is documented in the veteran's service 
department records that he was "gassed" during World War I.  
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of cancer of the lung (except mesothelioma), 
chronic form of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease is sufficient to 
establish service connection for that condition, unless there 
is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition. 38 C.F.R. § 3.316 (1999).

Moreover, the VA's Adjudication Procedure Manual M21-1, Part 
III, § 5.18(a) (April 30, 1999) (hereinafter, "the M21-1") 
defines full body exposure as including all those veterans 
who (1) were exposed to said chemical during field or chamber 
testing; (2) were exposed under battlefield conditions in 
World War I; (3) were present at the German air raid on the 
harbor of Bari, Italy, in World War II; or (4) were engaged 
in the manufacturing and handling of vesicant (blistering) 
agents during their military service.

Thus, it is clear that the lung cancer for which the veteran 
underwent a right pneumonectomy approximately three years 
prior to his death must be presumed due to his exposure to 
vesicant agents, and thus service-connected.  Although Dr. 
Allen did not specifically address a relationship between 
lung cancer residuals and the veteran's death, he did posit a 
connection between the veteran's "poor lung capacity" and 
the bronchopneumonia that caused his death.  During the 
hospitalization from January to March 1958, pleural 
thickening as or in addition to compensatory changes in the 
left lung were noted.  This evidence of service-connected 
lung cancer residuals can only strengthen Dr. Allen's 
conclusion that the veteran's diminished lung capacity 
contributed to cause his death.  

In view of the absence of any medical evidence refuting Dr. 
Allen's conclusion, it is not necessary to obtain an opinion 
as to whether the lung cancer residuals, in particular, 
contributed to cause the veteran's death.   In this regard, 
all that is necessary for the appellant to prevail is for it 
to have been at least as likely as not that the VA's failure 
to treat the probable myocardial infarction at that time was 
causally connected to his death.  See Gilbert.  The evidence 
as it currently stands is at least in equipoise; accordingly, 
service connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
      JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals





